United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2387
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of North Dakota.
Paul Stanley Bradshaw,                  *
also known as Swan,                     *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 14, 2010
                                Filed: July 30, 2010
                                 ___________

Before RILEY, Chief Judge, LOKEN and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

       A jury found Paul Stanley Bradshaw guilty of two counts of distributing
cocaine base in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2.1 Bradshaw, a
career offender, had an offense level of 34, a criminal history category of VI, and an
advisory United States Sentencing Guidelines (U.S.S.G. or Guidelines) range of 262


      1
       The jury acquitted Bradshaw of a third count of distributing cocaine base.
Bradshaw and three other defendants were also charged with one count of conspiracy
to possess with intent to distribute cocaine base, but that count was dismissed as to
Bradshaw before the trial.
to 327 months imprisonment. See U.S.S.G. § 4B1.1(b). The district court2 varied
downward from the Guidelines and sentenced Bradshaw to 200 months imprisonment.

      On appeal, Bradshaw argues his below-Guidelines sentence is greater than
necessary to achieve the sentencing goals set forth in 18 U.S.C. § 3553(a)(2).
Bradshaw also insists the district court did not adequately explain why Bradshaw’s
sentence was longer than his co-defendant, Anthony Walker, who was sentenced to
176 months imprisonment after pleading guilty to conspiracy to distribute a controlled
substance.

       Because Bradshaw did not object to the adequacy of the district court’s
explanation at sentencing, we review for plain error. See United States v. Statman,
604 F.3d 529, 534 (8th Cir. 2010). To establish plain error, Bradshaw must show
(1) an error (2) that is clear or obvious (3) which affects his substantial rights and
(4) “‘seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.’” Puckett v. United States, 556 U.S. __, __, 129 S. Ct. 1423, 1429
(2009) (quoting United States v. Olano, 507 U.S. 725, 736 (1993)). In arriving at
Bradshaw’s sentence, the district court discussed the relevant 18 U.S.C. § 3553(a)
factors and determined a below-Guidelines sentence was appropriate. The district
court reasoned Bradshaw deserved a higher sentence than Walker, even though
Walker pled guilty to a conspiracy charge, because Walker (1) had diminished mental
capacity, (2) was manipulated by his family into engaging in drug trafficking, (3) pled
guilty, and (4) cooperated with the government. According to the district court,
Bradshaw’s conduct was “more egregious” than Walker’s because Bradshaw was a
bright and capable person with good mental functioning. We find no error, plain or
otherwise, in the district court’s explanation for Bradshaw’s sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (“[W]e do not require


      2
        The Honorable Ralph R. Erickson, Chief Judge, United States District Court
for the District of North Dakota.

                                         -2-
a district court to provide a mechanical recitation of the § 3553(a) factors when
determining a sentence.” (quoting United States v. Walking Eagle, 553 F.3d 654, 659
(8th Cir. 2009))); see also Rita v. United States, 551 U.S. 338, 358-59 (2007).

       Having found no procedural error, we next consider the substantive
reasonableness of Bradshaw’s sentence. “[G]iv[ing] due deference to the district
court’s decision that the § 3553(a) factors, on a whole, justify” Bradshaw’s sentence,
Gall v. United States, 552 U.S. 38, 51 (2007), our careful review of the record and
Bradshaw’s sentence reveals no abuse of the district court’s considerable sentencing
discretion and no basis for concluding Bradshaw’s sentence, which is 62 months
below the low end of Bradshaw’s advisory Guidelines range, is substantively
unreasonable.

      We affirm the district court’s judgment.
                      ______________________________




                                         -3-